DETAILED ACTION
	It is noted that claims 13-18 are currently recited as depending from claim 10, however claims 13-18 are directed to methods of manufacturing a sensor, while claim 10 is directed to a device including a sensor. For examination purposes, it is interpreted that claims 13-18 are dependent from claim 12, which is an independent claim directed to a method of manufacturing a sensor.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a sensor for monitoring a circulatory condition and a device incorporating that sensor.
Group II, claim(s) 12-18, drawn to a method of manufacturing a sensor.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sensor comprising a graphite-composite bonded to a flexible substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al (CN 104257366), hereinafter Zhang, and Dobak, III (US 20060178589), .
	Zhang teaches on a sensor for monitoring a circulatory condition (abstract – wearable sensor monitors heart rate and breathing rate, which indicates the sensor is for monitoring a circulatory condition), comprising a layered structure (par. [0033], Fig. 1 – the sensor as shown in Fig. 1 is shown to comprise a layered structure) having a graphite- composite (par. [0008-0012] & [0033-0038], Fig. 1 layer 3 is a sensitive material layer comprised of graphite, reduced graphene oxide, or graphene oxide, indicating it is a graphite-composite) bonded to a flexible substrate (par. [0008-0012] & [0033-0038], Fig. 1 shows the graphite composite sensitive material layer 3 formed on top of, or bonded to, a flexible macromolecule polymer layer 4, which embodies the graphite-composite layer 3 being bonded to flexible substrate layer 4).
	Zhang does not teach wherein the sensor further includes a microstructure arranged to increase the sensitivity of the sensor.
	However, Dobak, in the same field of endeavor teaches on a sensor for monitoring a circulatory condition (abstract, par. [0007-0008] – the sensor monitors various aspects of the user’s circulatory condition including ICP to characterize the user’s heart function) wherein the sensor further includes a microstructure arranged to increase the sensitivity of the sensor (par. [0025] – the sensor includes micro-electromechanical (MEMs) principles, indicating the sensor includes a microstructure formed through MEMs, which increases the sensor’s sensitivity to measure extremely small changes in capacitance, therefore indicating the sensor includes a microstructure arranged to increase the sensitivity of the sensor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791